Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1 – 15 and 17 and considered unpatentable based on the Information Disclose Statement submitted on 6/22/22.

Status of Claims
This office action is responsive to the Information Disclosure Statement filed on 6/22/22. Claim 16 has been canceled and claims 1 – 15 and 17 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sabouri-Sichani et al. (EP 3955642 A1).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Sabouri-Sichani teaches an apparatus (Fig. 1a: 120; Fig. 2: UE1) comprising: at least one processor (paragraph 23: processor); and at least one non-transitory memory (paragraph 23: memory) including computer program code (paragraph 23: computer program code), the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to: establish, to a serving wireless network (Fig. 1a: base station 100; Fig. 2: BS1), a wireless connection with a relay context for the apparatus to act as a relay node to relay data between the serving wireless network and one or more second apparatuses (Fig. 1: 130, 140; Fig. 2: UE2) using sidelink communication between the apparatus and the one or more second apparatuses, wherein the one or more second apparatuses using sidelink act as one or more remote nodes (paragraph 30: In the example of Fig. 1a, a first base station 100 is serving a first user equipment 120. The first user equipment 120 is relaying the service to a second user equipment 130 and a third user equipment 140, which are remote user equipment; paragraph 38: Fig. 2 shows an example of a signaling chart illustrating intra-cell role switching. The process begins with an RRCReconfiguration message 200 from the base station to UE1, which message may be then forwarded to UE2, 202. Also described at the end of paragraph 23: sidelink communication between the user equipment and the remote user equipment); determine, in response to preset criteria being fulfilled, that a role switch between the apparatus and a second apparatus amongst the one or more remote nodes is to take place (paragraph 43-45: The measurement report may include P_s_UE1 and P_s_UE2 values. However, instead of reporting the values, only an indication indicating that the condition is met can be sent to the base station. Based on the received information, the base station decides to make a role switch, 212. In one example, this is done by transmitting a single RRCReconfiguration message 214 to UE1, which forwards it 216 to UE2); in response to determining that a role switch between the apparatus and the second apparatus is to take place, send to the second apparatus a message comprising at least the relay context for the second apparatus to start to act as the relay node (paragraph 45:  In one example, this is done by transmitting a single RRCReconfiguration message 214 to UE1, which forwards it 216 to UE2… At the end of the signaling, UE2 is the new relay user equipment, and UE1 is the new remote user equipment); and in response to sending said message to the second apparatus, stop acting as the relay node and starting to act as a remote node and use the sidelink communication to the second apparatus for data transmission between the apparatus and the serving wireless network (paragraph 45: At the end of the signaling, UE2 is the new relay user equipment, and UE1 is the new remote user equipment. Thus, UE1 implicitly stops acting as the relay UE).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlman et al. (US 2015/0282142 A1).
Regarding claim 1, Dahlman teaches an apparatus (Fig. 1: device 10) comprising: at least one processor (paragraph 124: processors); and at least one non-transitory memory (paragraph 126: memory 720) including computer program code (paragraph 126: computer readable medium), the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to: establish, to a serving wireless network (network node 70), a wireless connection with a relay context for the apparatus to act as a relay node to relay data between the serving wireless network and one or more second apparatuses using sidelink communication between the apparatus and the one or more second apparatuses (see Fig. 1; paragraph 73: Thus, in a D2D cluster, one device will occupy, e.g. by assignment or by arbitration, a master function and the other devices in the D2D cluster will occupy a slave function. In these embodiments, the network control of the D2D communication of the cluster, e.g. D2D link control, is communicated to the master only. Thus, the master may relay or otherwise communicate control messages from the network node), wherein the one or more second apparatuses using sidelink act as one or more remote nodes (see Fig. 1; paragraph 73: the other devices of the D2D cluster 20, 30, 40, 50 are remote nodes); determine, in response to preset criteria being fulfilled, that a role switch between the apparatus and a second apparatus amongst the one or more remote nodes is to take place (paragraphs 83-86 and 91: The device performing the method then decides, in step 330, whether or not the master role should be switched to another device. The decision may be based on the link quality measurements); in response to determining that a role switch between the apparatus and the second apparatus is to take place, send to the second apparatus a message comprising at least the relay context for the second apparatus to start to act as the relay node (paragraph 105: On the other hand, if it is decided to switch the master role to, say, device 404, the first communication device 402 sends a switch instruction (e.g. denoted gateway function switching instruction) in step 440 to device 404 as illustrated by signaling 442. Further described in paragraphs 106-108); and in response to sending said message to the second apparatus, stop acting as the relay node and starting to act as a remote node and use the sidelink communication to the second apparatus for data transmission between the apparatus and the serving wireless network (see Fig. 1; paragraph 108: The device 404 takes over the master role and informs the network 401 thereof as is illustrated by signaling 484. The device 404 also informs, e.g. by broadcast, the other communication devices of the D2D cluster that it is the new master as is illustrated by an announcement signal 491. When the first communication device 402 gets this or other confirmation that the master role is taken over by the device 404, it releases the master role in step 490. Also described in paragraphs 105-107).
Regarding claim 2, Dahlman teaches the apparatus according to claim 1, wherein the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus further to at least to perform: determining, prior to establishing the relay context, a consolidated capability information based on capability information of the apparatus and capability information of at least the second apparatus (paragraphs 83-85; paragraph 86: Within the D2D cluster the mechanism controlling the dynamic role arbitration may be either centralized or decentralized. For example, the communication devices may measure various, possibly predefined, quality indicators, e.g. received signal strength, SNIR, etc, and share reports on the results of the measurements with its D2D cluster peers, i.e. the other communication devices in the D2D cluster. For a centralized approach, the master may process the measurements of the D2D cluster members, i.e. the other communication devices in the D2D cluster, and take a decision whether to hand over the master role. Further described in paragraph 91); and using the consolidated capability information as the capability information of the apparatus when establishing the wireless connection with the relay context (paragraph 86: the master may process the measurements of the D2D cluster members, i.e. the other communication devices in the D2D cluster, and take a decision whether to hand over the master role. Further described in paragraph 91).
Regarding claim 3, Dahlman teaches the teaches the same limitations described above in the rejection of claim 1.  
Regarding claim 4, Dahlman teaches the apparatus according to claim 3, wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus further to at least to act as the remote node and: perform radio resource measurements according to a received configuration (paragraph 83: For example, the master role may be determined based on information regarding which communication device of the D2D cluster has the best radio link towards a respective serving network node, based on current load of the respective network node, or based on other conditions; paragraph 86: For a centralized approach, the master may process the measurements of the D2D cluster members, i.e. the other communication devices in the D2D cluster, and take a decision whether to hand over the master role. For a decentralized approach, all communication devices within the D2D cluster may receive and process the measurements performed by the other members in the D2D cluster. Also described in paragraphs 89-90); send measurement reports to the first apparatus (paragraph 86: all communication devices within the D2D cluster may receive and process the measurements performed by the other members in the D2D cluster).
Regarding claim 5, Dahlman teaches the apparatus according to claim 3, wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus further to at least act as the relay node and: determine, in response to preset criteria being fulfilled, that a role switch between the apparatus and a second apparatus amongst the one or more remote nodes is to take place (paragraphs 83-86 and 91: The device performing the method then decides, in step 330, whether or not the master role should be switched to another device. The decision may be based on the link quality measurements); in response to determining that a role switch between the apparatus and the second apparatus is to take place, send to the second apparatus at least the relay context for the second apparatus to start to act as the relay node (paragraph 105: On the other hand, if it is decided to switch the master role to, say, device 404, the first communication device 402 sends a switch instruction (e.g. denoted gateway function switching instruction) in step 440 to device 404 as illustrated by signaling 442. Further described in paragraphs 106-108); and in response to sending said message to the second apparatus, stop acting as the relay node and starting to act as a remote node and use the sidelink communication to the second apparatus for data transmission between the apparatus and the serving wireless network (see Fig. 1; paragraph 108: The device 404 takes over the master role and informs the network 401 thereof as is illustrated by signaling 484. The device 404 also informs, e.g. by broadcast, the other communication devices of the D2D cluster that it is the new master as is illustrated by an announcement signal 491. When the first communication device 402 gets this or other confirmation that the master role is taken over by the device 404, it releases the master role in step 490. Also described in paragraphs 105-107).
Regarding claim 6, Dahlman teaches the apparatus according to claim 1, wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus further to act as the relay node and: receive from the serving wireless network a radio resource measurement configuration (paragraph 102: The network sends a signal 411 that may be used by the communication devices of the D2D cluster to perform measurements 412, 413, 414. This is represented in step 410, where the first communication device performs quality measurements. Also described in paragraph 83: For example, the master role may be determined based on information regarding which communication device of the D2D cluster has the best radio link towards a respective serving network node, based on current load of the respective network node, or based on other conditions. Also described in paragraphs 86 and 89-90); and send the radio resource measurement configuration to the one or more remote nodes (paragraph 86: all communication devices within the D2D cluster may receive and process the measurements performed by the other members in the D2D cluster).
Regarding claim 7, Dahlman teaches the apparatus according to claim 6, wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus further to act as the relay node and: perform radio resource measurements according to the received configuration (paragraph 83: For example, the master role may be determined based on information regarding which communication device of the D2D cluster has the best radio link towards a respective serving network node, based on current load of the respective network node, or based on other conditions; paragraph 86: For a centralized approach, the master may process the measurements of the D2D cluster members, i.e. the other communication devices in the D2D cluster, and take a decision whether to hand over the master role. For a decentralized approach, all communication devices within the D2D cluster may receive and process the measurements performed by the other members in the D2D cluster. Also described in paragraphs 89-90); receive measurements reports from the remote nodes (paragraph 86: all communication devices within the D2D cluster may receive and process the measurements performed by the other members in the D2D cluster); determine a consolidated measurement report using own radio resource measurement results and received measurement reports (paragraphs 83-85; paragraph 86: Within the D2D cluster the mechanism controlling the dynamic role arbitration may be either centralized or decentralized. For example, the communication devices may measure various, possibly predefined, quality indicators, e.g. received signal strength, SNIR, etc, and share reports on the results of the measurements with its D2D cluster peers, i.e. the other communication devices in the D2D cluster. For a centralized approach, the master may process the measurements of the D2D cluster members, i.e. the other communication devices in the D2D cluster, and take a decision whether to hand over the master role. Further described in paragraph 91); and send the consolidated measurement report to the wireless network as a radio resource measurement report of the apparatus(paragraph 86: all communication devices within the D2D cluster may receive and process the measurements performed by the other members in the D2D cluster).
Regarding claim 8, Dahlman teaches the apparatus according to claim 6, wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus further to act as the relay node and: request measurement reports from the one or more remote nodes (paragraph 86: For example, the communication devices may measure various, possibly predefined, quality indicators, e.g. received signal strength, SNIR, etc, and share reports on the results of the measurements with its D2D cluster peers, i.e. the other communication devices in the D2D cluster. For a centralized approach, the master may process the measurements of the D2D cluster members, i.e. the other communication devices in the D2D cluster, and take a decision whether to hand over the master role. Also described in paragraph 83 and 89).
Regarding claim 9, Dahlman teaches the apparatus according to claim 1, wherein the preset criteria comprises one or more of following: radio channel quality between the second apparatus and a serving access node in the serving wireless network is better than channel quality between the apparatus and the serving access node (paragraphs 83-85: For example, the master role may be determined based on information regarding which communication device of the D2D cluster has the best radio link towards a respective serving network node, based on current load of the respective network node, or based on other conditions).
Regarding claim 10, Dahlman teaches the apparatus according to claim 1, wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus further to act as the relay node and perform at least one of the following: process sidelink information messages received by the apparatus from the remote nodes to a sidelink information message of the apparatus (paragraphs 102-104; paragraph 106: The device 404 sends a response to the switch instruction, as illustrated by signaling 454) and send the message to the serving wireless network (paragraph 106: the first communication device 402 sends a master change request to the network 401 in step 460 as illustrated by signaling 462).
Regarding claim 11, Dahlman teaches the apparatus according to claim 1, wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus further to at least: send, in response to receiving from an enquiring apparatus over the sidelink a message enquiring capabilities, capability information at least to the enquiring apparatus (paragraphs 83-85; paragraph 86: For example, the communication devices may measure various, possibly predefined, quality indicators, e.g. received signal strength, SNIR, etc, and share reports on the results of the measurements with its D2D cluster peers, i.e. the other communication devices in the D2D cluster. For a centralized approach, the master may process the measurements of the D2D cluster members, i.e. the other communication devices in the D2D cluster, and take a decision whether to hand over the master role. Further described in paragraph 91).
Regarding claim 12, Dahlman teaches the same limitations described above in the rejection of claim 1. Dahlman further teaches a system (Fig. 1) comprising: at least a serving wireless network (network node 70); at least one device group (paragraph 83: D2D cluster) comprising at least a first apparatus (device 10) and a second apparatus (device 20, 30, 40 or 50) that are capable to communicate over a wireless connection with a serving wireless network and over sidelinks with each other and configured to act as a relay node and as a remote node, wherein per a device group, one of the apparatuses acts as a relay node for the device group and other apparatuses act as remote nodes (see Fig. 1; paragraph 73: Thus, in a D2D cluster, one device will occupy, e.g. by assignment or by arbitration, a master function and the other devices in the D2D cluster will occupy a slave function. In these embodiments, the network control of the D2D communication of the cluster, e.g. D2D link control, is communicated to the master only. Thus, the master may relay or otherwise communicate control messages from the network node. Note: the other devices of the D2D cluster 20, 30, 40, 50 are remote nodes).
Regarding claim 13, Dahlman teaches the same limitations described above in the rejection of claim 1.
Regarding claim 14, Dahlman teaches the teaches the same limitations described above in the rejection of claim 1.  
Regarding claim 15, Dahlman teaches the same limitations described above in the rejection of claim 1.
Regarding claim 17, Dahlman teaches the same limitations described above in the rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462